Opinion by
Mb. Justice Potteb,
The appellants in this case are members of an unincorporated society, and desire to be incorporated as a church, under the laws of the state of Pennsylvania. Their application as presented to the court below, sets forth that the purposes for which the said corporation is to be formed, are “ to establish *549and maintain a place for the support of public worship and to preach the gospel according to the doctrines of Christ Jesus as found in the Bible and the Christian Science text book, ‘ Science and Health, with Key to the Scriptures,’ by Mary Baker G. Eddy.”
The application was referred to the Hon. Dimner Beeber as master, who reported that an examination of Mrs. Eddy’s book showed that the church which it was proposed to organize was not merely to inculcate a creed, or to establish a form of worship, but was also intended for the treatment and cure of disease, through the healers which it is to train and constitute. That the method to be pursued by these healers in curing the sick, is simply and solely by inaudible prayer, whether in the presence of the sick or at a distance, being immaterial. That to qualify for the practice of healing disease according to this method, nothing was necessary except the study of the system taught in Mrs. Eddy’s book, no knowledge of anatomy, physiology, pathology or hygiene being required. The fundamental principle of the teaching of Mrs. Eddy being that what is termed disease, has no real existence. That “ sickness, sin and death are unknown to truth, and should not be recognized by man as reality.” According to the testimony she teaches that inflammation, tuberculosis, hemorrhage and decomposition are beliefs and not real facts. The master points out that this theory is directly oppo§ed to the general spirit and purpose of the laws of Pennsylvania, with regard to the public health, and the treatment of disease. That the quarantine and inspection laws, and the enactments designed to prevent contagion and infection are all based upon the theory that disease is a reality, and that it exists without reference to the condition of mind of its subject. The master reaches the conclusion that “ it would be injurious to the community to incorporate a group of citizens who would teach the doctrine that there is no such thing as a contagious disease, or any disease, and practice the art of curing what are called contagious diseases in the manner above described.” He further refers to the established policy of the commonwealth, which in the interest of the public good, requires certain qualifications in persons who presume to treat and cure disease, and ha tersely adds, “ what the good of the community requires under *550the law as it exists ought not to be imperilled by the incorporation of a group of citizens whose fundamental doctrine is, that the public good requires no such thing.” He therefore recommended that the application for the charter be refused.
The court below did refuse to approve the charter, and filed a short opinion, basing the refusal upon the ground that the proposed incorporation was in part at least for profit. After-wards, in a-supplemental opinion, he summarized, and adopted the findings of the master, and refused his sanction to the charter upon the ground that the purpose disclosed was improper, and in violation of the law which was intended to prevent the practice of medicine by nonqualified persons.
We are inclined to think that the evidence was not sufficient to support a finding that the corporation itself was to be one for profit. There was proof that the individual healers who are constituted and sent out by the society, do receive compensation for their services, but this seems to be a personal recompense, with which the society has nothing to do. But the court below in its supplemental opinion, went beyond this question and adopted in substance the conclusion of the master, that the practice of the art of healing or curing disease in the manner set forth in Mrs. Eddy’s book is injurious to the community, because it is opposed to the general policy of the law of Pennsylvania relative to the existence and treatment of disease. It was the~'duty of the court below to refuse the charter if in the exercise of sound legal discretion he found its purpose, in whole or part included anything injurious to the community.
Can it be said that there was an abuse of discretion in the finding in this case ? We are not to consider' the matter from either a theological or metaphysical standpoint, but only in its practical aspects. It is not a question as to how far prayer for the recovery of the sick may be efficacious. The common faith of mankind relies not only upon prayer, but upon the use of means which knowledge and experience have shown to be efficient. And when the results of this knowledge and experience have been crystallized into legislative enactments, declarative of what the good of the community requires in the treatment of disease, and of the qualifications of those who publicly deal with disease, anything in opposition thereto may fairly be taken as injurious to the community. Our laws recognize *551disease as a grim reality to be met and grappled with as such. To secure the safety and protect the health of the public from the acts of incompetent persons, the law prescribes the qualifications of those who shall be allowed to attempt the cure or healing of disease. It is not for the purpose of compelling the use of any particular remedies, or of any remedies at all. It is only designed to secure competent service for those who desire to obtain medical attendance. In certain diseases the individual affected may be the only one to suffer for lack of proper attention; but in other types, of a contagious or infectious nature, they may be such as to endanger the whole community, and here it is the policy of the law to assume control and require the use of the most effective known means to overcome and stamp out disease which otherwise would become epidemic. In such cases, failure to treat, or an attempt to treat, by those not possessing the lawful qualifications, are equally violative of the policy of the law. It may be said that the wisdom or the folly of depending upon the power of inaudible prayer alone, in the cure of disease, is for the parties who invoke such a remedy. But this is not wholly true. “For none of us liveth to hiihself, and no man dieth to himself,” and the consequence of leaving disease to run unchecked in the community is so serious that sound public policy forbids it. Neither the law, nor reason, has any objection to the offering of prayer for the recovery of the sick. But in many cases both law and common sense require the use of other means which have been given to us for the healing of sickness and the cure of disease. There is ample room for the office of prayer, in seeking for the blessing of restored health, even when we have faithfully and conscientiously used all the means known to the science and art of medicine.
The findings of fact, by the learned master, and his conclusions of law therefrom, and the opinion of the court below, in which they are summarized and approved, vindicate the action taken.
Under the well-defined policy of the law of Pennsylvania, as at present existing, wo are satisfied that there was no abuse of sound legal discretion in refusing the application for a charter.
The appeal is quashed and the order refusing to approve the charter is affirmed.